DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-16-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 10-19-21.
Claims 1, 7 and 19 are amended.
Claims 4-6, 12, 22-23 and 25-27 are canceled.
Claims 7-11 and 13-20 are withdrawn.
Claims 1-3, 7-11, 13-21 and 24 are pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I, II and III, as set forth in the Office action mailed on 09-15-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-3, 7-11, 13-21 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 21 and 24 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a surrounding structure on the base structure, wherein the surrounding structure at least partially surrounds the electronic component laterally, wherein the surrounding structure comprises an electrically insulating structure which is formed as a layer structure on the base structure, wherein the electrically insulating structure comprises a cavity, and wherein the electronic component is 
Claims 7-11 and 13-18 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 7 in combination as claimed, including:
forming a surrounding structure on the base structure, the surrounding structure being electrically insulating and defining a cavity; forming an electrically conductive layer that at least partially covers the surrounding structure and at least partially covers the base structure; introducing an electronic component in the cavity such that a part of the electrically conductive layer is arranged between the electronic component and the base structure; applying a further electrically 
Claims 19-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 19 in combination as claimed, including:
fabricating a surrounding structure of an electrically insulating material on the base structure, the surrounding structure defining a cavity; fabricating the copper layer by electroplating such that the copper layer at least partially covers the surrounding structure and at least partially covers the base structure; and arranging an electronic component in the cavity on the copper layer, wherein the surrounding structure at least partially surrounds the electronic component; wherein the copper layer directly contacting the electronic component and arranged between the electronic component and the base structure in a component carrier is a heat dissipation and stiffening structure for said component carrier; applying a further electrically insulating layer structure on top of the surrounding structure, wherein the further electrically insulating layer structure is not optically transparent at least partially fills a gap between the electronic component and the surrounding structure such that the electronic component is at least partially embedded in the component carrier, wherein the component carrier further comprises a plurality of vias formed at least partially through the further electrically insulating layer structure, wherein the plurality of vias form a redistribution structure, and wherein at least a part of the plurality of vias is arranged directly on a main surface of the embedded electronic component.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 7, 19 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848